Citation Nr: 1819589	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-03 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or due to exposure to Agent Orange.

2.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected PTSD, hypertension, and/or due to exposure to Agent Orange. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1965 to September 1969.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of the matter has since been transferred to the RO in Montgomery, Alabama. 

In August 2015, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the record.

In January 2016, the Board remanded the claims for further development.  However, as set out below, additional development remains necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran is notified that his claims file does not contain a form appointing a Veterans Service Organization (VSO) as his representative, despite VFW's activity with his appeal.  If the Veteran wishes to proceed represented, he must submit an Appointment of VSO as Claimant's Representative - VA Form 21-22.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a heart disorder, secondary to service-connected PTSD and/or exposure to Agent Orange, or in the alternative due to his longstanding uncontrolled hypertension.  He also contends that his pre-existing hypertension was aggravated in service. 

In the January 2016 remand, the Board noted that the Veteran's service treatment records show that at service enlistment, the Veteran indicated having/having had high or low blood pressure.  The accompanying medical examination report reflected a blood pressure reading of 172/76.  In July 1966, it was noted that the Veteran had two syncope episodes in one day, as well as a past history of hypertension for four to five years.  At service discharge, a blood pressure reading of 140/80 was recorded.  Despite this, the Board found that hypertension, as opposed to elevated blood pressure, was not noted on service entrance and thus, did not pre-exist service.  See 38 C.F.R. § 3.304(b) (2017) (providing that only conditions that are recorded in examination reports are to be considered as "noted").

The Board determined that new VA examinations were necessary.  As such, the Veteran was afforded new VA examination in February 2017 where the VA examiner determined, "[i]t is as likely as not the Veteran's preservice hypertension was caused by or a result of genetic predisposition to it, because both his parents had hypertension with parental history of hypertension being a well recognized risk factor for hypertension in offspring."  Although the VA examiner characterized the Veteran's hypertension as preexisting service, an adequate rationale has not been provided why this was the case.  

Under 38 C.F.R. § 4.104, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  As stated above, Board determined that although there was evidence of elevated blood pressure, it did not meet the VA statutory definition for hypertension.  This was not shown within the record.  Therefore, the Board finds that a new etiological opinion and clarification is necessary.

Furthermore, the Board finds that the issue of entitlement to service connection for a heart disability, to include as secondary to PTSD and/or exposure to Agent Orange, is inextricably intertwined with the Veteran's claim for entitlement to service connection for hypertension.  Therefore, the Board finds that adjudication of this claim must be held in abeyance pending development of the claim for entitlement to service connection for hypertension.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current hypertension.  The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

First, the examiner must provide an opinion regarding whether there is clear and unmistakable evidence (undebatable evidence) that the Veteran's hypertension pre-existed active service.

Second, the examiner must provide an opinion regarding whether there is clear and unmistakable evidence (undebatable evidence) that the Veteran's hypertension was not aggravated by active service.

Third, if either of the above questions is answered in the negative, then the examiner must provide an opinion regarding whether is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset during or is otherwise related to active service, to include Agent Orange exposure?  The examiner must presume the hypertension did not pre-exist service for purposes of this question.

The examiner must address the NAS IOM's Veterans and Agent Orange: Update 2010, which concluded that there was limited or suggestive evidence of an association between herbicide exposure and hypertension.  

Fourth, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated by service-connected PTSD?  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review each examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


